DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/09/2018, 02/04/2020 and 09/04/2020 have been considered by the examiner.  
Status of Claims
3.	Acknowledgement is made to applicant's amendment of claims 4-6. Claims 1-3 and 16-17 are cancelled. Claims 4-9 and 18-20 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 4, 7-9, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (EP 3395588 A1 – of record).
Regarding claim 7, Matsumoto teaches a pneumatic tire, see Title. The pneumatic tire includes the use of a suppression member 16 for suppressing cavity resonance, that is fixed on the tire’s inner face – (corresponds to a sound absorbing structure disposed on an inner surface of the pneumatic tire). The suppression member 16 is configured as a sheet-shaped base portion 16D – (corresponds to a sheet-like base material) and a plurality of bulge portions 16D which protrude from the base, where the material is formed from a non-woven fabric, see [0050] – (corresponds to a plurality of protrusions made from a nonwoven fabric and projecting from a front surface of the base material). And as illustrated in figures 1, 6-7 the cross-sectional views of the bulges depict empty spaces S, see also [0006] – (corresponds to hollow portions provided inside of the protrusions).
Regarding claims 4, 8-9, 18-19, Matsumoto teaches the suppression member 16 is configurable as a bellows-shaped corrugated structure to include having no holes at the protrusions, see figures 5-6; and further the suppression member 16 material is configurable as a non-woven fabric, see [0050]; and further the base material 16D is an elongated sheet that is fixed to the tire inner face such that the protrusions extend in . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (EP 3395588 A1 – of record), as applied to claim 7 above.
Regarding claims 5-6, Matsumoto does not explicitly disclose the projecting height of the protrusions from the front surface of the base material is in the range of from about 1 mm to about 50 mm, nor the width dimension of the protrusions along the front surface of the base material is in the range of from about 3 mm to about 100 mm. However, Matsumoto discloses a maximum height H of the suppressing member in the tire radial direction is preferably 50% or more of the tire cross-section height SH of the tire. Where the maximum height dimension H is the height in a state in which the suppressing member is fixed to the tire inner face, see [0041]. And further discloses the suppressing member may be disposed around the entire/ or intermittently around the tire circumferential direction, see [0042]. Therefore, it is considered the claimed 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suppressing member of Matsumoto to have a projecting height and width dimension in the claimed proportions, since such a modification would involve only a mere change in size of the suppressing member. Scaling up or down of an element which merely requires a change in size is generally considered as being within the level of one of ordinary skill in the art. One would have been motivated to scale the size of suppressing member to be in the claimed ranges in order to maximize the suppressing of the cavity resonance of the tire.   
Regarding claim 20, as previously discussed, Matsumoto discloses the base material of the suppressing member is elongated, the protrusions extend along a crossing direction crossing a longitudinal direction of the base material, the plurality of protrusions are juxtaposed along the longitudinal direction of the base material, see FIG. 1, FIG.3 and [0052]; the hollow portion extends along the crossing direction inside each of the crossing direction inside each of the plurality of protrusions, see FIG. 1, the sound absorbing structure is in the form of a corrugated structure and/or the plurality of protrusions form a bellows shape, see FIG. 5, FIG. 6, a projecting height of the protrusions from the front surface of the base material is in the range of from about 1 . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749